DETAILED ACTION
Introduction
Claims 1, 3-5, 7-21, 23-25, 27-41, 43, 44, 46, and 47 have been examined in this application. Claims 1, 4, 5, 7, 8, 21, 24, 25, 27, 28, 41, and 44 are amended. Claims 3, 9-15, 19, 20, 23, 29-36, 39, 40, 43, 46, and 47 are as previously presented. Claims 16-18, 37, and 38 are original. Claims 2, 6, 22, 26, 42, 45, and 48 are cancelled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 3/16/2022, have been fully considered. 
Regarding the remarks pertaining to the previously made objections (presented on p. 18) the arguments and amendments are persuasive and the objections are withdrawn.
Regarding the remarks pertaining to claim interpretation under 112(f) (presented on p. 18) the remarks are acknowledged.
Regarding the remarks pertaining to the previous rejections under 112 (presented on p. 18-19) the arguments and amendments are persuasive and all previous rejections are withdrawn.
Regarding the remarks pertaining to the previous rejections under 103 (presented on p. 19-20) the arguments and amendments (including the Examiner’s Amendment included in this office action) are persuasive and all previous rejections are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations in this application that use the word “means” (or “step”) and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph are: 
(a) “means for obtaining a first set of measurements…” in Claims 44 and 46, 
(b) “means for obtaining calibration parameters…” in Claims 44 and 46,
(c) “means for… determining an expected steering angle… determining an expected average rotational speed… determining an expected rotational speed… determining… whether an entirety of the first set of measurements conforms” in Claims 44 and 46, and 
(d) “means for controlling… the motion of the vehicle…” in Claims 44 and 46,
because the limitations use the generic term “means” paired with functional language for obtaining, determining, or controlling, and are not described with sufficient structure to perform the function, and are not preceded by a structural modifier.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: 
Figures 4-6, ¶0068, ¶0075-0079 state that the means for performing the functions (a), (b), (c), and (d) may include the system hardware (processor, output devices, wireless communication interface, sensors) as well as software (algorithms) for the recited functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhenhai Fu on 4/8/2022.
Claims 1, 21, 41, and 44 in this application have been amended as follows: 


1. (Currently Amended) A method of controlling a vehicle, the method being performed by a hardware processor of the vehicle and comprising:
receiving, from one or more sensors of the vehicle, a first set of measurements of a steering angle and rotational speeds of four wheels of the vehicle in a motion;
obtaining , wherein the calibration parameters include a scaling factor, a bias term, and a noise term;
based on a motion data model that defines a set of relationships among the steering angle and the rotational speeds of the four wheels of the vehicle, and based on the first set of measurements:
determining an expected steering angle based on a first measurement of the steering angle of the first set of measurements, wherein determining the expected steering angle comprises applying the 
determining an expected average rotational speed of a left rear wheel and a right rear wheel of the vehicle based on a measured rotational speed of the left rear wheel and a measured rotational speed of the right rear wheel in the first set of measurements, 
determining an expected rotational speed of a first one of the four wheels based on the expected steering angle, the expected average rotational speed of the left rear wheel and the right rear wheel, and a relationship between the steering angle of the vehicle and a rotational speed of the first one of the four wheels, and
determining whether an entirety of the first set of measurements conforms to the motion data model based on comparing the expected rotational speed against a second measurement of the rotational speed of the first one of the four wheels; and
controlling, in response to determining that the entirety of the first set of measurements does not conform to the motion data model, the motion of the vehicle based on a second set of measurements.

21. (Currently Amended) A system that is part of a vehicle comprising:
a network bus;
one or more sensors coupled with the network bus; and
at least one processor coupled with the network bus and configured to:
receive, from the one or more sensors and via the network bus, a first set of measurements of a steering angle and rotational speeds of four wheels of the vehicle in a motion;
obtain , wherein the calibration parameters include a scaling factor, a bias term, and a noise term;
based on a motion data model that defines a set of relationships among the steering angle and the rotational speeds of the four wheels of the vehicle, and based on the first set of measurements:
determine an expected steering angle based on a first measurement of the steering angle of the first set of measurements, wherein determining the expected steering angle comprises applying the 
determine an expected average rotational speed of a left rear wheel and a right rear wheel of the vehicle based on a measured rotational speed of the left rear wheel and a measured rotational speed of the right rear wheel in the first set of measurements, 
determine an expected rotational speed of a first one of the four wheels based on the expected steering angle, the expected average rotational speed of the left rear wheel and the right rear wheel, and a relationship between the steering angle of the vehicle and a rotational speed of the first one of the four wheels, and
determine whether an entirety of the first set of measurements conforms to the motion data model based on comparing the expected rotational speed against a second measurement of the rotational speed of the first one of the four wheels; and
control, in response to determining that the entirety of the first set of measurements does not conform to the motion data model, the motion of the vehicle based on a second set of measurements.

41. (Currently Amended) A non-transitory computer readable medium that stores a set of instructions which, when executed by a hardware processor of a vehicle, causes the hardware processor to:
receive, from one or more sensors of the vehicle, a first set of measurements of a steering angle and rotational speeds of four wheels of the vehicle in a motion;
obtain , wherein the calibration parameters include a scaling factor, a bias term, and a noise term;
based on a motion data model that defines a set of relationships among the steering angle and the rotational speeds of the four wheels of the vehicle, and based on the first set of measurements:
determine an expected steering angle based on a first measurement of the steering angle of the first set of measurements, wherein determining the expected steering angle comprises applying the 
determine an expected average rotational speed of a left rear wheel and a right rear wheel of the vehicle based on a measured rotational speed of the left rear wheel and a measured rotational speed of the right rear wheel in the first set of measurements, 
determine an expected rotational speed of a first one of the four wheels based on the expected steering angle, the expected average rotational speed of the left rear wheel and the right rear wheel, and a relationship between the steering angle of the vehicle and a rotational speed of the first one of the four wheels, and
determine whether an entirety of the first set of measurements conforms to the motion data model based on comparing the expected rotational speed against a second measurement of the rotational speed of the first one of the four wheels; and
control, in response to determining that the entirety of the first set of measurements does not conform to the motion data model, the motion of the vehicle based on a second set of measurements.

44. (Currently Amended) An apparatus for controlling a vehicle, comprising:
means for obtaining a first set of measurements of a steering angle and rotational speeds of four wheels of the vehicle in a motion;
means for obtaining , wherein the calibration parameters include a scaling factor, a bias term, and a noise term;
means for, based on a motion data model that defines a set of relationships among the steering angle and the rotational speeds of the four wheels of the vehicle, and based on the first set of measurements:
determining an expected steering angle based on a first measurement of the steering angle of the first set of measurements, wherein determining the expected steering angle comprises applying the 
determining an expected average rotational speed of a left rear wheel and a right rear wheel of the vehicle based on a measured rotational speed of the left rear wheel and a measured rotational speed of the right rear wheel in the first set of measurements, 
determining an expected rotational speed of a first one of the four wheels based on the expected steering angle, the expected average rotational speed of the left rear wheel and the right rear wheel, and a relationship between the steering angle of the vehicle and a rotational speed of the first one of the four wheels, and
determining, based on comparing the expected rotational speed against a second measurement of the rotational speed of the first one of the four wheels, whether an entirety of the first set of measurements conforms to the motion data model; and
means for controlling, in response to determining that the entirety of the first set of measurements does not conform to the motion data model, the motion of the vehicle based on a second set of measurements.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1, 21, 41, and 44, the prior art U.S. Patent 10,204,461 B2 (Chen et al.) teaches a method and system for receiving a set of sensor measurements for a vehicle (see Figure 3, 5:47-54, step 130, sensor values obtained for sensors 15a-15n), determining expected/virtual measurements based on a motion data model (see 5:64-6:5, step 150, for example 7:42-8:7 longitudinal acceleration model, 10:1-19, lateral acceleration model, 11:52-65, yaw rate model), and determining whether to use a measurement or whether to replace the measurement with a reconstructed value (resulting in a second set of measurements being used for control) based on a comparison between the measurement and the expected/virtual value (see Figure 3, 6:29-39 at step 190, residual difference is compared with a fault threshold. 7:12-18, when the residual difference exceeds the threshold, the system determines a fault at step 200 and proceeds to step 240 where a virtual sensor value is substituted for the measured value).
Korean Patent KR 101345841 B1 (Kang) teaches a technique to determine an expected wheel speed based on an expected steering angle (see [0050, 0051] of English translation in file wrapper).
US2019/0204114A1 (Berntorp et al.) teaches obtaining calibration parameters for sensors in a vehicle model (see [0048] and mapping of Claim 18 above).
US2006/0255924A1 (Ray et al.) teaches a technique to determine an expected wheel speed value of a first wheel dependent on expected steering angle as well as a second relationship between steering angle and second wheel (see Figure 2A, [0021-0025]) in order to determine a tire inflation state.
US2019/0204097A1 (Starns) teaches controlling the motion of a vehicle with a second set of measurements when the vehicle is in a low tire inflation state (see [0060, 0163]).
JP2001004313A teaches use of a coefficient and offset value to obtain a steering angle (see [0022]).
US2019/0188592A1 (Berntorp et al.) teaches a sensor state may be affected by parameters including scale or gain, offset, and noise intensity (see [0101]).

However, the prior art does not teach or suggest:

obtaining calibration parameters for a steering angle sensor of the one or more sensors, wherein the calibration parameters include a scaling factor, a bias term, and a noise term;
based on a motion data model that defines a set of relationships among the steering angle and the rotational speeds of the four wheels of the vehicle, and based on the first set of measurements:
determining an expected steering angle based on a first measurement of the steering angle of the first set of measurements, wherein determining the expected steering angle comprises applying the calibration parameters to the first measurement of the steering angle of the first set of measurements, 
determining an expected average rotational speed of a left rear wheel and a right rear wheel of the vehicle based on a measured rotational speed of the left rear wheel and a measured rotational speed of the right rear wheel in the first set of measurements, and
determining an expected rotational speed of a first one of the four wheels based on the expected steering angle, the expected average rotational speed of the left rear wheel and the right rear wheel, and a relationship between the steering angle of the vehicle and a rotational speed of the first one of the four wheels.

The limitations describing the particular calculation of the expected steering angle using the recited calibration parameters, combined with the resulting calculation for the expected rotational speed of a first one of the four wheels, based on the expected steering angle, the average rotational speed of the left rear wheel and the right rear wheel, and the relationship is not found in the prior art, and is not determined to be obvious without improper hindsight reconstruction of the claim.  Applicant’s arguments and amendments combined with the Examiner’s Amendments are persuasive to overcome all previous objections and rejections under 112 and 103. The combination with the other claim limitations, integrated into the vehicle control are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
Therefore, Claims 1, 21, 41, and 44 are allowable. Claims 3-5, 7-20, 23-25, 27-40, 43, 46, and 47 are therefore also allowable as these claims are dependent on Claim 1, 21, 41, or 44.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571). The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                        

/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619